Citation Nr: 1821992	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids as secondary to service-connected peptic ulcer.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for peptic ulcer disease with gastritis and diarrhea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO).

In January 2018, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  At the hearing, the record was held open 60 days.  Some additional mental health treatment records were thereafter received.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran was last afforded a VA examination of his PTSD in July 2011.  At that time, he reported having a depressed mood lasting up to an hour per day.  He had a strong relationship with his wife and had a group of friends with whom he went to the movies, the pool, house parties, and rafting.  He noted that anxiety and mood prevented him for participating as much as he would like sometimes and described himself as cranky.  He noted being awoken by nightmares several times per night and that he got 5-7 hours of sleep per night.  He stated that he has daily severe panic attacks.  The examiner also noted outbursts of anger, difficulty concentrating, and hypervigilance.

On his May 2014 substantive appeal to the Board, the Veteran noted nightly nightmares, flashbacks, anger, guilt, depression, and suicidal ideation.  He also noted his being uncomfortable in crowds, especially when someone was standing behind him.  He also stated that he did not feel like leaving the house and had a limited number of friends.

At the January 2018 Board hearing, the Veteran noted having flashbacks, nightmares, depression, and anger.  The Veteran's wife had just passed away, but he has a good relationship with his sister-in-law and her husband who live near him.  He also keeps in touch with his children who live in other parts of the country.  He noted a group of friends who check in on him.  He plays golf twice per week.  He testified that there was one of his friends who annoyed him, but that he does not let that ruin the social dynamic.  When in restaurants he looks for an exit and feels uncomfortable in crowds.  He does not panic unless it is a really tight crowd.  He also noted panic attacks, which VA treatment records occur either several times per week or daily.  He noted coming close to suicide "when he was young"-i.e., prior to the rating period-but not since then.  He retired from his job as a police officer after 32 years with full pension.  He stated that he had anger issues while on the job, but did not stop working because of his PTSD symptoms.

At the Board hearing, the Veteran also claimed that his PTSD symptoms have gotten worse since the last VA examination in 2011.  VA treatment records in general note a possible increase in nightmares and PTSD symptoms.  Accordingly, the claim will be remanded to afford the Veteran a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, remand is necessary to obtain updated VA treatment records as the Veteran has noted that he is receiving on-going treatment at VA for his PTSD and the more recent records in the claims file appear to be from March 2014 and then some more recent submitted records, but it is unclear if they are complete.


Gastrointestinal Condition

At an August 2011 VA examination, it was noted that the Veteran had been suffering from mild chronic inflammation associated with reflux and mild chronic gastritis with focal erosion.  He had reflux consistently 1-2 hours after eating.  He also noted bloating, diarrhea, nausea, pain, and weakness.  No anemia was reported.

In a September 2011 statement, the Veteran indicated that he had been suffering from increased diarrhea and rectal bleeding.  In his April 2014 substantive appeal to the Board, the Veteran stated that his symptoms were severe.  At the January 2018 Board hearing, the Veteran testified that he has acid reflux to the point where he almost vomits.  He takes medication to control his reflux.

The Veteran has also indicated that his peptic ulcer symptoms have gotten worse since his prior August 2011 VA examination.  As a result, a remand is warranted to afford the Veteran a new examination.  See Snuffer, 10 Vet. App. at 403.  Specifically, in an April 2012 statement, the Veteran has claimed that he suffers from anemia, though past treatment records from VA appear to be silent or indicate otherwise.

Furthermore, the Veteran has indicated on-going treatment for his gastrointestinal problems from his private physician, Dr. Kesari.  These records should be obtained on remand.

Hemorrhoids

A remand of the claim of service connection for hemorrhoids is also warranted to afford the Veteran a VA examination and to obtain a medical opinion.  At the Board hearing, the Veteran raised the theory that his hemorrhoids were caused or aggravated by his service-connected peptic ulcer.  The Veteran has not had an examination of this condition yet, and the RO has not explored the possibility of secondary service connection.  Thus, the Board is requesting that an examination be performed an opinion as to secondary service connection be obtained on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records.

2.  After receiving any necessary authorization, obtain updated private treatment records from Dr. Kesari.

3.  After completing the above, afford the Veteran a VA examination to assess the severity of his service-connected PTSD.

4.  Also, afford the Veteran a VA examination to assess the severity of his service-connected gastrointestinal condition.

Additionally, after review of the entire claims file, the examiner should opine as to whether it is at least as likely as not that the Veteran's hemorrhoids were caused or aggravated by his service-connected peptic ulcer with gastritis and diarrhea.

Aggravation is an increase in severity beyond a temporary flare-up or natural progress of the disease.

A complete rationale should be provided for any opinion rendered.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

